Order filed July 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00296-CV
                                   ____________

          IN RE PLATINUM ENERGY SOLUTIONS, INC., Relator



                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-30972


                  CONTINUING ABATEMENT ORDER

      On April 21, 2014, relator Platinum Energy Solutions, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221. In the
petition, relator asked that this court compel The Honorable Wesley Ward, Judge of
the 234th District Court, Harris County, Texas, to vacate his March 31, 2014 order
directing relator to produce documents in response to the real parties in interest’s
forty-three discovery requests entered in trial court cause number 2012-30972,
styled Starstream Capital, LLC, et al. v. L. Charles Moncla, Jr., et al.

      On June 2, 2014, relator informed this court that the parties have agreed to
settle the underlying dispute, subject to the execution of a mutually acceptable
settlement agreement. We abated the case for thirty days and directed the parties to
advise the court of the status of the settlement. On July 3, 2014, relator advised this
court that the parties are still continuing to work towards a settlement agreement.

      Therefore, the abatement of this case is continued for an additional thirty
days, at which time the parties are directed to advise the court of the status of the
settlement. The original proceeding will be reinstated on this court’s active docket
when the parties file a motion to dismiss the original proceeding or other dispositive
motion. The court also will consider an appropriate motion to reinstate the original
proceeding, or the court may reinstate the original proceeding on its own motion.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                          2